Citation Nr: 0801276	
Decision Date: 01/11/08    Archive Date: 01/22/08

DOCKET NO.  06-31 641A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Muskogee, 
Oklahoma



THE ISSUE

Entitlement to payment or reimbursement for unauthorized 
medical services provided by St. Francis Hospital on 
September 7, 2005, pursuant to the Veterans Millennium Health 
Care and Benefits Act (Millennium Bill Act). 



WITNESSES AT HEARING ON APPEAL

Veteran and M.H.


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel



INTRODUCTION

The veteran had active service from March 1958 to March 1961.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a November 2005 decision by the Department of 
Veterans Affairs (VA) Medical Center in Muskogee, Oklahoma.

In August 2007, the veteran and a friend testified at a Board 
video conference hearing held before the undersigned Veterans 
Law Judge at the North Little Rock, Muskogee, Oklahoma 
Regional Office (RO).


FINDINGS OF FACT

1.  The services provided by St. Francis Hospital on 
September 7, 2005, were provided in a medical facility held 
out as providing emergent care.

2.  The condition treated by St. Francis Hospital on 
September 7, 2005, right radial nerve palsy, was for a 
condition whose symptoms were of such a nature that a prudent 
layperson would have reasonably expected that delay in 
seeking immediate medical attention would have been hazardous 
to life or health, particularly in light of the veteran's age 
and medical history.

3.  VA or other Federal facility/provider was not feasibly 
available and an attempt to use them before hand would not 
have been considered reasonable by a prudent layperson.

4.  The record does not establish that payment of 
reimbursement is sought for any medical care beyond the 
initial emergency evaluation which occurred at St. Francis 
Hospital on September 7, 2005, only.

5.  At the time the emergency treatment was furnished, the 
veteran was enrolled in the VA health care system and had 
received medical services under authority of 38 U.S.C. 
Chapter 17 within the 24-month period preceding the 
furnishing of such emergency treatment.

6.  The veteran is financially liable to the provider of 
emergency treatment for that treatment.

7.  The record does not establish that the veteran has 
coverage under a health-plan contract for payment or 
reimbursement, in whole or in part, for the emergency 
treatment.

8.  The condition for which the emergency treatment was 
furnished was not caused by an accident or work related 
injury.

9.  The veteran is not eligible for reimbursement under 38 
U.S.C.A. § 1728 for the emergency treatment provided.


CONCLUSION OF LAW

The criteria for payment or reimbursement for medical 
services provided by St. Francis Hospital on September 7, 
2005, pursuant to the Millennium Bill Act have been met. 38 
U.S.C.A. §§ 1725, 1728, 5107 (West 2002 & Supp. 2006); 38 
C.F.R. §§ 3.102, 17.120, 17.121, 17.1000, 17.1001, 17.1002 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002).  In the instant case, the veteran's claim 
is being granted.  As such, any deficiencies with regard to 
VCAA are harmless and nonprejudicial.

A review of the documentary record and the veteran's hearing 
testimony reflects that the veteran was admitted to St. 
Francis Hospital on September 7, 2005, at which time he was 
treated for right radial nerve palsy.  The veteran had been 
drinking beer in a recliner and had fallen asleep.  When he 
awoke, he could not use his right wrist or hand and felt that 
he was having a stroke.  The veteran stated that he passed 
out.  A witness thought that something was medically amiss 
and called his friend who then transported him to St. Francis 
Hospital emergency room.  He did not go to the local Tulsa VA 
Clinic because it was no longer opened that late in the day 
(after 5 P.M.).  The Muskogee VA facility was a one hour 
drive and thought to be too far away if the veteran was 
having a stroke.  The veteran had a past history of heart 
disability and was taking heart medication.  

The private medical records dated on that day from St. 
Francis Hospital reflect that the status was designated as 
emergent, as opposed to non-emergent.  When the veteran was 
admitted, the chief complaint was noted to be right hand 
weakness.  His medical history was significant for myocardial 
infarction, coronary artery disease, hypertension, chronic 
obstructive pulmonary disease, and alcoholism.  Upon 
evaluation, the veteran explained that he was unable to use 
his right wrist and hand.  A review of the hospital records 
shows that the veteran did not have a stroke.  Rather, he was 
diagnosed as having radial nerve palsy and possible 
hyponatremia.  The veteran left the hospital against medical 
advice.  A representative from St. Francis Hospital indicated 
that emergency services were provided and that a prudent 
layperson would have reasonably expected that a delay in 
treatment would have been hazardous to life or health.  In 
addition, a VA facility was not feasibly available.  The 
total amount of the bill was over $2,400.  

In a November 2005 decision, the veteran was notified that 
his claim for payment of private medical expenses incurred at 
St. Francis Hospital had been considered for authorization 
and denied under the Veterans Millennium Health Care and 
Benefits Act.  The reason given for the disapproval was that 
the veteran's care was not determined to have been for a 
medical emergency of such nature that delay would have been 
hazardous to life or health and that VA facilities were 
available.  

The veteran and his friend testified that they thought that 
he was having a stroke.  With his history of heart problems, 
the friend believed that it was the prudent course of action 
to take him to the nearest emergency room since he had 
symptoms of his right side not functioning properly.  So, he 
was taken to the nearest emergency room at St. Francis 
Hospital as the VA clinic had closed and the nearest VA 
facility otherwise was about one hour away.  The records from 
St. Francis confirmed that the veteran was having right upper 
extremity symptoms, although the diagnosis was right radial 
nerve paralysis and not a stroke.  

The Veterans Millennium Health Care and Benefits Act was 
enacted on November 30, 1999, and took effect 180 days after 
the date of enactment, i.e., on May 29, 2000.  See Pub. L. 
106-117, Title I, Subtitle B, § 111, 113 Stat. 1556.  A VA 
interim final rule implementing the new statute provides that 
its effective date is May 29, 2000, and that VA would make 
retroactive payments or reimbursements for qualifying 
emergency care furnished on or after that date.  See 66 Fed. 
Reg. 36,467 (2001).  In this case, the service rendered 
occurred after the effective date of the "Millennium Bill 
Act."

In this regard, the Veterans Millennium Health Care and 
Benefits Act provides general authority for reimbursement for 
the reasonable value of emergency treatment furnished in a 
non-Department facility to those veterans who are active 
Department health-care participants (i.e., enrolled in the 
annual patient enrollment system and recipients of Department 
hospital, nursing home, or domiciliary care under such system 
within the last 24-month period) and who are personally 
liable for such non-VA treatment and not eligible for 
reimbursement under the provisions of 38 U.S.C.A. § 1728.  
See 38 U.S.C.A. § 1725; 38 C.F.R. § 17.1000-1008.  To be 
eligible for payment or reimbursement for emergency services 
for non-service connected conditions in non-VA facilities, 
the veteran has to satisfy all of the following conditions:

(a) The emergency services were provided in a hospital 
emergency department or a similar facility held out as 
providing emergency care to the public;

(b) The claim for payment or reimbursement for the 
initial evaluation and treatment is for a condition of 
such a nature that a prudent layperson would have 
reasonably expected that delay in seeking immediate 
medical attention would have been hazardous to life or 
health;

(c) A VA or other Federal facility/provider was not 
feasibly available and an attempt to use them before 
hand would not have been considered reasonable by a 
prudent layperson;

(d) The claim for payment or reimbursement for any 
medical care beyond the initial emergency evaluation and 
treatment is for a continued medical emergency of such a 
nature that the veteran could not have been safely 
discharged or transferred to a VA or other Federal 
facility (the medical emergency lasts only until the 
time the veteran becomes stabilized);

(e) At the time the emergency treatment was furnished, 
the veteran was enrolled in the VA health care system 
and had received medical services under authority of 38 
U.S.C. Chapter 17 within the 24-month period preceding 
the furnishing of such emergency treatment;

(f) The veteran is financially liable to the provider of 
emergency treatment for that treatment;

(g) The veteran has no coverage under a health-plan 
contract for payment or reimbursement, in whole or in 
part, for the emergency treatment;

(h) If the condition for which the emergency treatment 
was furnished was caused by an accident or work-related 
injury, the claimant has exhausted without success all 
claims and remedies reasonably available to the veteran 
or provider against a third party for payment of such 
treatment; and

(i) The veteran is not eligible for reimbursement under 
38 U.S.C.A. § 1728 for the emergency treatment provided.

See 38 C.F.R. § 17.1002.

The veteran seeks payment or reimbursement for emergency 
services rendered for a nonservice-connected condition in a 
non-VA facility (St. Francis Hospital) on September 7, 2005, 
under 38 U.S.C.A. § 1725 and 38 C.F.R. §§ 17.1000-1002.

Primarily at issue in this case are the second and third 
elements: whether the treatment provided on September 7, 
2005, was on an emergent basis and whether a VA faculty was 
feasibly available.  The claim was denied on those bases 
(criteria (b) and (c) under the "Millennium Bill Act.").  
However, the Board will assess eligibility under all of the 
criteria, as the Board points out that the provisions in 38 
C.F.R. § 17.1002 are conjunctive, not disjunctive; i.e. all 
of the aforementioned enumerated criteria must be met.  See 
Melson v. Derwinski, 1 Vet. App. 334 (June 1991) [use of the 
conjunctive "and" in a statutory provision meant that all of 
the conditions listed in the provision must be met]; compare 
Johnson v. Brown, 7 Vet. App. 95 (1994) [only one disjunctive 
"or" requirement must be met in order for an increased rating 
to be assigned].

First, the emergency services were provided in a hospital 
emergency department or a similar facility held out as 
providing emergency care to the public.  As noted, the 
veteran was admitted to St. Francis Hospital with symptoms of 
non-functioning in his right upper extremity.  He was 
admitted to the emergency room.  So, clearly St. Francis 
Hospital provides emergency care.

Second, the person transporting the veteran and those 
receiving the veteran at the hospital, i.e., the medical 
personnel, reasonably felt that the circumstances were 
emergent.  The veteran's medical records reflect that his 
status was "Emergent."  The possible status categories were 
"Crisis," "Emergent," "Urgent," and "Nonurgent."  Thus, 
the veteran was placed in the second highest category and his 
admission was felt to be emergent.  The Board notes that the 
veteran was apparently suffering from hyponatremia and had a 
history of heart problems to include a heart attack.  He had 
symptoms involving his right upper extremity including 
numbness, weakness, and some type of paralysis or partial 
paralysis of his right wrist/hand.  It was reasonable for the 
veteran and for the person transporting him, in view of his 
symptoms, to believe that he might be having a stroke.  If 
the veteran was having a stroke, immediate medical care was 
necessary or possible permanent brain damage or death might 
occur.  Therefore, although it was later determined that the 
veteran was not actually having a stroke, given the nature of 
his symptoms, it was reasonable for him or the person 
transporting him to believe that he was having symptoms of a 
stroke.  

An emergency is defined as "a sudden, generally unexpected 
occurrence or set of circumstances demanding immediate 
action."  Hennessey v. Brown, 7 Vet. App. 143, 147 (1994).  
The Board notes that 38 C.F.R. § 17.1002, one of the 
regulations implementing the Veterans Millennium Health Care 
and Benefits Act, also defines emergency services.  See 38 
C.F.R. § 17.1002(b).  Under 38 C.F.R. § 17.1002, emergency 
services exist where treatment is for a condition of such a 
nature that a prudent lay person would have reasonably 
expected that delay in seeking immediate medical attention 
would have been hazardous to life or health, and indicates 
that this standard is met if there is an emergency medical 
condition manifesting itself by acute symptoms of sufficient 
severity (including severe pain) that a prudent lay person 
who possesses an average knowledge of health and medicine 
would reasonably expect the absence of immediate medical 
attention to result in placing the health of the individual 
in serious jeopardy, serious impairment to bodily functions, 
or serious dysfunction of any bodily organ or part.  38 
C.F.R. § 17.1002(b).  

The regulations do not require that a veteran's treatment 
actually be proven emergent, from a purely medical 
standpoint, in order to qualify for payment or reimbursement 
under 38 U.S.C.A. § 1725.  Rather, it need only be 
demonstrated that the initial evaluation and treatment was 
for a condition of such a nature that a prudent layperson 
would have reasonably expected that delay in seeking 
immediate medical attention would have been hazardous to life 
or health.

The testimony of the veteran and his friend is supported by 
the record.  The veteran was properly admitted for a medical 
emergency and the Board finds that a medical emergency 
existed.  Therefore, the claim for payment or reimbursement 
for the initial evaluation and treatment is for a condition 
whose symptoms were of such a nature that a prudent layperson 
would have reasonably expected that delay in seeking 
immediate medical attention would have been hazardous to life 
or health.  Thus, the second criterion is met.

There is no indication in this case that a full-service VA 
medical facility was available to the veteran on the evening 
of November 5, 2005, and the Board finds that this was not 
the case.  The VA Tulsa clinic was not available and the 
Muskogee VA facility was too far away for transportation, 
given the veteran's stroke-like symptoms.  Thus, the Board 
finds that a VA or other Federal facility/provider was not 
feasibly available and an attempt to use them before hand 
would not have been considered reasonable by a prudent 
layperson.  Thus, the third criterion is met.

The record does not establish that the claim for payment or 
reimbursement for any medical care beyond the initial 
emergency evaluation and treatment was for a continued 
medical emergency of such a nature that the veteran could not 
have been safely discharged or transferred to a VA or other 
Federal facility.  In fact, the veteran left that same 
evening when his condition was diagnosed, even though he did 
so against medical advice.  Thus, the fourth criterion is 
met.

At the time the emergency treatment was furnished, the 
veteran was enrolled in the VA health care system and had 
received medical services under authority of 38 U.S.C. 
Chapter 17 within the 24-month period preceding the 
furnishing of such emergency treatment.  The veteran's 
testimony that he was receiving regular care by VA for his 
heart problems is credible as the record establishes that he 
was taking medication and VA was his medical provider.  Thus, 
the fifth criterion is met.

The veteran is financially liable to the provider of 
emergency treatment for that treatment as shown by billing 
documents of record.  Thus, the sixth criterion is met.

The record does not establish that veteran has coverage under 
a health-plan contract for payment or reimbursement, in whole 
or in part, for the emergency treatment that was rendered by 
St. Francis Hospital.  This conclusion is supported by 
credible testimony provided by the veteran and his friend, as 
well as the billing documents.  Thus, the seventh criterion 
is met.

The condition for which the emergency treatment was furnished 
was not caused by an accident or work related injury.  Thus, 
the eighth criterion is met.

The veteran is not eligible for reimbursement under 38 
U.S.C.A. § 1728 for the emergency treatment provided, as the 
treatment was rendered for a nonservice-connected disability.  
Thus, the ninth criterion is met.

In sum, the veteran meets the criteria for entitlement to 
payment or reimbursement for medical services provided by St. 
Francis Hospital on September 7, 2005, pursuant to the 
Millennium Bill Act.


ORDER

Payment or reimbursement for medical services provided by St. 
Francis Hospital on September 7, 2005, pursuant to the 
Veterans Millennium Health Care and Benefits Act. is granted.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


